UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7296


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT EVERTON RUSHIE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:00-cr-00396-NCT-1)


Submitted:   October 7, 2013                 Decided:   October 21, 2013


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Everton Rushie, Appellant Pro Se.       Robert Michael
Hamilton, Michael   Francis  Joseph,  Angela  Hewlett  Miller,
Assistant United States Attorneys, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert   Everton    Rushie       appeals   the   district    court’s

order   denying    his    18    U.S.C.   § 3582(c)(2)      (2006)   motions      for

reduction of sentence.          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.            United States v. Rushie, No. 1:00-cr-

00396-NCT-1 (M.D.N.C. May 30, 2013).               We deny Rushie’s motion to

appoint   counsel      and   dispense     with    oral   argument   because      the

facts   and    legal   contentions       are    adequately     presented    in   the

materials     before     this   court    and    argument   would    not    aid   the

decisional process.

                                                                           AFFIRMED




                                          2